Case 5:19-cv-00901-EEF-KLH Document1 Filed 07/15/19 Page 1of5 PagelID#: 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
LE LATONYA ASHTON, )
} Case No.
Petitioner, }
Vv. y
)
PJ LOUISIANA, INC., )
)
Respondent. )

PETITION TO CONFIRM ARBITRATION AWARDS

Petitioner Le Latonya Ashton (“Ms. Ashton”), by and through her undersigned counsel,
respectfully submits this Petition to Confirm Arbitration Awards. Ms. Ashton seeks to confirm
arbitration awards dated November 28, 2018 (titled “Ruling and Opinion on Claimant’s
Consolidated Motion for Partial Summary Judgment”), March 26, 2019 (titled “Interim Award)”
and July 3, 2019 (titled “Final Award” along with accompanying “Reasons for Final Award’)
(collectively “the Arbitration Awards’). The Arbitration Awards were issued pursuant to a
contractual arbitration (“the Arbitration”) between Ms. Ashton and Respondent PJ Louisiana, Inc.
(“PJ Louisiana’) pursuant to the parties’ Agreement and Receipt for Dispute Resolution Program
(Ex. 1) and PJ Louisiana’s Dispute Resolution Program (Ex. 2).

PARTIES

L. Ms. Ashton was employed by PJ Louisiana from about September 2105 through

December 2017 as a pizza delivery driver at its Papa John’s restaurant located at 6205 Westport

Avenue in Shreveport, Louisiana.

 
Case 5:19-cv-00901-EEF-KLH Document1 Filed 07/15/19 Page 2 of 5 PageID#: 8

2. PJ Louisiana is a Louisiana corporation doing business as “Papa John’s Pizza,”
which has conducted a pizza delivery and carry-out business within this District and Division
during all times relevant.

JURISDICTION AND VENUE

3. This Petition is submitted pursuant to Section 9 of the Federal Arbitration Act
(“FAA”), 9 ULS.C. § 9, which grants federal district courts the power to confirm and enforce
arbitration awards.

4, This Court has subject-matter jurisdiction and venue over this action pursuant to
Section 9 of the FAA, 9 U.S.C. § 9, which in relevant part provides that “such application may be
made to the United States court in and for the district within which such award was made,” because
the Arbitration was held in this District and the Arbitration Awards were issued in this District.

5. This Court has personal jurisdiction over PJ Louisiana pursuant to Section 9 of the
FAA, 9 U.S.C. § 9, which provides that “[nJotice of the application [to confirm the arbitration
award] shall be served upon the adverse party, and thereupon the court shall have jurisdiction of
such party as though he had appeared generally in the proceeding.”

6. This Court also has personal jurisdiction over PJ Louisiana by virtue of the facts
that PJ Louisiana conducts ongoing business within this District and Division, specifically by
operating Papa John’s franchise stores within this District and Division.

FACTUAL BACKGROUND

7. In or around September 2015, the parties executed the Agreement, which bound
them to arbitrate specified types of disputes between them.

8. Pursuant to the Agreement, on November 9, 2017, Ms. Ashton filed a Statement of

Claim and Demand to Arbitrate with the American Arbitration Association (“AAA”).

 
Case 5:19-cv-00901-EEF-KLH Document1 Filed 07/15/19 Page 3 of 5 PageID#: 9

9. Therein, Ms. Ashton alleged that PJ Louisiana denied her the minimum wage
guaranteed under Section 6 of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206, by failing
to reimburse her vehicle costs incurred in performing her job as a pizza delivery driver for PJ
Louisiana (nominal wages — unreimbursed vehicle costs = subminimum net wages).

10. The parties mutually selected Denise Pilie to arbitrate their dispute.

il. On October 8, 2018, Ms. Ashton moved for summary judgment on a variety of
issues.

12. After full opportunity for summary judgment briefing and submission of evidence,
on November 28, 2018 Arbitrator Denise Pilie issued her Ruling and Opinion on Claimant’s
Consolidated Motion for Partial Summary Judgment, in which she granted summary judgment in
Ms. Ashton’s favor on all of issues before her, except one. Ex. 3.

13. On December 18, 2018, Arbitrator Pilie held a final arbitration hearing on the merits
in Shreveport, Louisiana. At the hearing, both sides were provided full opportunity to present
testimony and evidence. Moreover, both sides were represented by counsel, who had opportunity
to examine witnesses, introduce documentary evidence, object to the admission of evidence, and
cross-examine any adverse hearing witnesses.

14. The parties each submitted lengthy and detailed post-hearing briefs.

15. After full opportunity for post-hearing briefing, Arbitrator Pilie issued her award
on the merits on March 26, 2019. Ex. 4. Based on her consideration of the documents, testimony
and briefing, Arbitrator Pilie in essence granted Ms. Ashton all relief that she sought.

16. The parties then each submitted lengthy and detailed fee and cost briefing.
Arbitrator Pilie issued her Final Award on July 3, 2019, awarding Ms. Ashton nearly all of the fees

she sought and all of the costs she sought. Ex. 5.
Case 5:19-cv-00901-EEF-KLH Document1 Filed 07/15/19 Page 4 of 5 PagelD#: 10

17. In sum, Arbitrator Pilie awarded Ms. Ashton $6,947.05 in actual damages,
$6,947.05 in liquidated damages, $117,585.50 in attorney’s fees, and $4,279.81 in costs.! Exs. 4
& 5. Arbitrator Pilie further ordered PJ Louisiana to pay AAA fees totaling $2,950.00 and Ms.
Pilie’s own fees totaling $40,164.72. Ex. 5.

REQUEST FOR CONFIRMATION OF THE ARBITRATION AWARDS

18. The Arbitration Awards were made in accordance with the parties’ agreement and
are proper in all respects.

19, There are no grounds to vacate, modify or correct the Arbitration Awards as none
of the exclusive grounds for vacatur, modification or correction listed in Sections 10 and 11 of the
FAA, 9 U.S.C. §§ 10 & 11, apply.

20. ‘This petition is timely because it is filed within one year after the issuance of the
Arbitrator Pilie’s Final Award. See 9 U.S.C, § 9.

21, In light of the above, the Arbitration Awards should be confirmed pursuant to
Section 9 of the FAA, 9 U.S.C. $9.

PRAYER FOR RELIEF
Ms. Ashton prays that the Court:

a. Issue an order confirming the Arbitration Awards, as authorized by Section 9 of the
FAA, 9 U.S.C. § 9;

b. Enter a judgment that confirms the Arbitration Awards, holding PJ Louisiana is
liable to Ms. Ashton for $6,947.05 of actual damages, for $6,947.05 of liquidated damages, for

attorney’s fees of $117,585.50, and for costs of $4,279.81.

 

'Tnterest was also awarded, but the parties promptly agreed that interest accrued through the date
of a final award is not an available remedy when liquidated damages are awarded under the FLSA.

4

 
Case 5:19-cv-00901-EEF-KLH Document1 Filed 07/15/19 Page 5of5 PagelID#: 11

c, Award Ms. Ashton her reasonable fees and costs incurred in pursuing this action
pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b) and Fed. R. Civ. P. 54(d)(1).

d. Award Ms. Ashton pre-judgment and post-judgment interest since the date of

Arbitrator Pilie’s Final Award.
e. Retain jurisdiction over this action, and, pursuant to Fed. R. Civ. P. 69, permit any
discovery that may be proper to aid in the enforcement of the judgment; and

f Award Ms. Ashton any and all other relief that the Court deems just and proper.

Dated: July 15, 2019 Respectfully submitted,

STEPHEN A. JEFFERSON PROFESSIONAL
LAW CORP.

(s/ Stephen A, Jefferson

Stephen A. Jefferson (LA Bar #07250)

300 Washington Street, Suite 322

Monroe, Louisiana 71201

Telephone: (318) 387-5600

Facsimile: (318) 812-0054

sajeffersonl @hotmail.com

WEINHAUS & POTASHNICK
Mark A. Potashnick

(pro hac vice forthcoming)

11500 Olive Blvd., Suite 133

St. Louis, Missouri 63141
Telephone: (314) 997-9150
Facsimile: (314) 997-9170
markp@wp-attorneys.com

ATTORNEYS FOR PETITIONER LE LATONYA ASHTON

 
